NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-2993
                                   ________________


                                  ELIZABETH JOYCE,
                                             Appellant
                                         v.

            TAYLOR HEALTH AND REHABILITATION CENTER LLC,
                 d/b/a Riverside Rehabilitation & Nursing Center,
                      f/k/a Taylor Nursing and Rehab Center

                                   ________________

                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-12-cv-01124)
                      District Judge: Honorable Richard P. Conaboy
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 18, 2015

            Before: AMBRO, FUENTES, and GREENBERG, Circuit Judges

                              (Opinion filed: July 16, 2015)

                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
     I.   Background

          Appellant Elizabeth Joyce, a licensed nurse, was employed for 18 years by

Appellee Taylor Health and Rehabilitation Center, LLC (“Taylor Health”). She was

dismissed after her supervisor, on successive days (July 19 and 20, 2010), caught her

treating patients in public view—a violation of facility rules. Joyce sued for age

discrimination under both the Age Discrimination in Employment Act, 29 U.S.C. § 261

et seq., and the Pennsylvania Human Relations Act (“PHRA”), 43 Pa. Cons. Stat. § 955

et seq. The District Court granted summary judgment to Taylor Health, holding that

Joyce didn’t make out a prima facie case of age discrimination because she failed to

show that she was replaced by a “sufficiently younger person.” In the alternative, even if

she had made out a prima facie case, the Court held that Joyce didn’t carry her burden

under the familiar McDonnell-Douglas analysis noted below. She appeals.1

    II.   Analysis

          Because Joyce relies on circumstantial (rather than direct) evidence of age

discrimination, we follow the burden-shifting framework set out in McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973).2 Under it, Joyce must first establish a prima

facie case of discrimination, which requires her to show that (1) she is 40 or older, (2)

Taylor Health took an adverse action against her, (3) she was qualified to do her job, and

1
  The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction under
28 U.S.C. § 1291. We review the Court’s grant of summary judgment de novo.
2
  Because the standard under the PHRA is the same under the federal age-discrimination
statute, we apply the federal standard. Glanzman v. Metro. Mgmt. Corp., 391 F.3d 506,
509 n. 2 (3d Cir. 2004).
                                               2
(4) she was replaced by another employee who was sufficiently younger. See Burton v.

Teleflex, Inc., 707 F.3d 417, 426 (3d Cir. 2013).

       Only the fourth element is at issue here: whether Joyce submitted enough evidence

to satisfy the “sufficiently-younger” prong. Joyce argues that she did because, soon after

she was fired, Taylor Health hired 25-year old Brandon Billings, which, in her view,

establishes that a “sufficiently younger” person replaced her. We disagree. As the

District Court noted, though the hiring of Billings correlated with Joyce’s dismissal, there

is no evidence he assumed any of her responsibilities. See Joyce v. Taylor Health and

Rehabilitation Center, LLC, No. 3:12-CV-1124 at 12-13 (M.D. Pa. Feb. 28, 2014). And,

only two weeks after he was hired, Taylor Health hired someone eleven years Joyce’s

senior: 64-year-old Mary Beth Hart. We thus conclude that Joyce failed to make out a

prima facie case.

       But, even assuming she did, Joyce still loses. Because Taylor Health offered a

legitimate, non-discriminatory reason for dismissing her, McDonnell-Douglas puts the

ball in Joyce’s court to show it was a cover-up for the real reason the company allegedly

fired her: to hire someone younger. To do so, she must introduce evidence that gives us

reason either to (1) doubt the facility’s explanation or (2) believe it is more likely than not

that age played a role in her dismissal. See Burton, 707 F.3d at 427 (quoting Fuentes v.

Perskie, 32 F.3d 759, 764 (3d Cir.1994)).

       Regarding the former, to cast doubt on Taylor Health’s reason for firing her, Joyce

has to highlight a weakness, implausibility, inconsistency, incoherency, or contradiction

in its story from which “a reasonable factfinder could rationally find [it] ‘unworthy of

                                              3
credence.’” Fuentes 32 F.3d at 765 (citation omitted). But she points to nothing of the

sort, asserting only that Taylor Health’s reason for firing her—violating company

policy—was subjective and thus susceptible to abuse. We cannot agree. Despite her

supervisor’s caution against treating patients in public, Joyce disregarded the warning and

broke the same rule only one day later. Hence the ultimate firing decision—though

discretionary—was based on an objective violation of patient-care protocol.

       We are likewise unpersuaded by Joyce’s secondary arguments. First, contrary to

her contention, the facility’s failure to apply its progressive discipline policy to her case

is not evidence of pretext. Under facility policy, when an employee willfully “fail[s] to

carry out orders . . . or refus[es] to meet standards of performance,” it is a “critical

violation[]” that can lead to immediate termination. Joyce’s conduct met that standard.

Only one day after she was warned not to treat patients in public view, she did so again.

Second, Joyce’s assertion that it wasn’t until her advanced age that the company began to

scrutinize her work is belied by her employment record, which details a number of

previous disciplinary actions.

       We also conclude that Joyce has pointed to no evidence from which a reasonable

juror could conclude that age played a role in her dismissal. As she herself testified, no

supervisor ever mentioned anything about her age, the company relied heavily on older

employees, and at the time of her termination there were ten other employees older than

her in the same position.

       In sum, even if Joyce has made out a prima facie case of age discrimination, she

has failed to shoulder her burden that Taylor Health’s reason for firing was a pretext.

                                               4
                       *      *      *      *      *

For the foregoing reasons, we affirm the District Court’s decision.




                                     5